DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 07/13/2022.  Claims 1 and 19 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-19 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the references Welschholz and Lu have been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-13, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welschholz et al. (US. Pub. No. 2008/0174136, hereinafter “Welschholz”) in view of Lu et al. (US. Pub. No. 2005/0155049, hereinafter “Lu”).
As to claim 1, (Currently Amended) Welschholz discloses a vehicle dashboard assembly [figure 3, dashboard assembly of vehicle] comprising:
a dashboard panel [figure 3, dashboard panel having a display receiving space “6” at the center console] having a display receiving space;
a display support [figure 3, display support “11” coupled to the dashboard panel] coupled to the dashboard panel;
a display [figure 3, display of mobile device attached to display support] removably and reinstallably attached to the display support; and
a display cover [figures 2-3, cover “12” and “12’” movably coupled relative to the dashboard panel between a closed position and an open position] movably coupled relative to the dashboard panel between a closed position and an open position, the display cover including a first cover portion [figure 3, front sides of “12” and “12’” for covering a front side of the display] for covering a front side of the display [figure 3, “12” and “12’” for covering a front side of the display of the mobile device].
Welschholz does not disclose and a second cover portion for covering one edge of the display;
the first cover portion covering the front side of the display to entirely surround an outer periphery of a screen of the display while in the closed position and including a peripheral edge that defines a display opening through which the screen is viewable while in the closed position, an entirety of the peripheral edge of the first cover portion overlapping with an outer peripheral portion of the display that entirely surrounds the outer periphery of the screen of the display as viewed from the front side of the display while in the closed position, and the first and second cover portions being movable as a unit between the closed and open positions.
Lu teaches a first cover portion for covering a front side of a display [figure 3, the front cover portion of “31” for covering a front side of a display “331”] and a second cover portion for covering one edge of the display [figure 3, the bent cover portion of “31” for covering one edge of the display “331”];
the first cover portion covering the front side of the display to entirely surround an outer periphery of a screen of the display while in a closed position and including a peripheral edge that defines a display opening through which the screen is viewable while in the closed position [figure 1, the first cover portion covering the front side of the display “331” to entirely surround an outer periphery of the screen of the display while in a closed position and including a peripheral edge that defines a display opening through which the screen is viewable while in the closed position], an entirety of the peripheral edge of the first cover portion overlapping with an outer peripheral portion of the display that entirely surrounds the outer periphery of the screen of the display as viewed from the front side of the display while in the closed position [figures 1 and 3, an entirety of the peripheral edge of the first cover portion overlapping with the outer peripheral portion of the display “331” that entirely surrounds the outer periphery of the screen of the display in the closed position], and the first and second cover portions being movable as a unit between the closed and open positions [figures 1 and 3, the first and second cover “31” being movable as a unit between the closed and open positions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Welschholz to have a second cover portion for covering one edge of the display; the first cover portion covering the front side of the display to entirely surround an outer periphery of a screen of the display while in the closed position and including a peripheral edge that defines a display opening through which the screen is viewable while in the closed position, an entirety of the peripheral edge of the first cover portion overlapping with an outer peripheral portion of the display that entirely surrounds the outer periphery of the screen of the display as viewed from the front side of the display while in the closed position, and the first and second cover portions being movable as a unit between the closed and open positions, as taught by Lu, in order to have a rotatable panel that can be restored automatically (Lu, paragraph 2).
As to claim 2, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, wherein
the display cover is pivotally mounted relative to the dashboard panel [Welschholz, figures 2-3, display cover “12” and “12’” is pivotally mounted relative to the dashboard panel].
As to claim 3, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, wherein
the second cover portion covers a top edge of the display [Lu, figure 4, second cover portion of “31” covers top edge]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 3, wherein
the display cover [Welschholz, figures 2-3, display cover “12” and “12’” is pivotally mounted relative to the dashboard panel adjacent of the bottom edge of the display] is pivotally mounted relative to the dashboard panel adjacent of a bottom edge of the display.
As to claim 5, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, wherein
the display support includes a lock for locking the display relative to the dashboard panel [Welschholz, figure 3, connections “13” and “14” for locking the display relative to the dashboard panel].
As to claim 7, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, wherein
the first cover portion include an auxiliary opening [Welschholz, figure 3, the first cover portion includes an auxiliary opening on the top].
As to claim 8, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, further comprising
a trim panel [Welschholz, figure 2, a trim panel attached to the dashboard panel and surrounding the display receiving space] attached to the dashboard panel and surrounding the display receiving space.
As to claim 9, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 8, wherein
the second cover portion forms a continuous surface with a portion of the trim panel [Lu, figure 3, the second cover portion on the top edge forms a continuous surface with a portion of the trim panel “32]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 11, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, wherein
the display cover has a snap-fit connection [Welschholz, figure 3, connection “13” and “14” that mates with the dashboard panel] that mates with the dashboard panel in the closed position.
As to claim 12, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, wherein
the display receiving space is defined by a wall including at least one drain opening [Welschholz,, figures 2-3, the display receiving space is defined by a wall including at least one drain opening]. 
As to claim 13, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, wherein
the display receiving space is defined by a wall including a support abutment that is spaced from the display support to support a portion of the display when the display cover is in the closed position [Welschholz, figure 3, display receiving space is defined by a wall including a support abutment that is spaced from the display support to support a portion of the display when the display cover is in the closed position].
As to claim 15, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, wherein
the display receiving space is defined by a wall including at least one reinforcing rib located adjacent to the display support [Welschholz, figure 6a, reinforcing rib “7”].
As to claim 18, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1, wherein the display is releasably coupled to the display support by a latch [Welschholz, figure 6a, the display is releasably coupled to the display support by a latch “7”].
As to claim 19, (Currently Amended) Welschholz discloses a vehicle [figure 1, vehicle] comprising: 
a vehicle frame defining a passenger compartment [figure 2, a vehicle frame defining a passenger compartment]; and 
a vehicle dashboard assembly provided to the passenger compartment [figure 2, dashboard assembly provided to the passenger compartment], the vehicle dashboard assembly including 
a dashboard panel [figure 3, dashboard panel having a display receiving space “6” at the center console] having a display receiving space, 
a display support [figure 3, display support “11” coupled to the dashboard panel] coupled to the dashboard panel, 
a display [figure 3, display of mobile device attached to display support] removably and reinstallably attached to the display support, and 
a display cover [[figures 2-3, cover “12” and “12’” movably coupled relative to the dashboard panel between a closed position and an open position] movably coupled relative to the dashboard panel between a closed position and an open position, the display cover including a first cover portion [figure 3, front sides of “12” and “12’” for covering a front side of the display] for covering a front side of the display [figure 3, “12” and “12’” for covering a front side of the display of the mobile device]. 
Welschholz does not disclose and a second cover portion for covering one edge of the display;
the first cover portion covering the front side of the display to entirely surround an outer periphery of a screen of the display while in the closed position and including a peripheral edge that defines a display opening through which the screen is viewable while in the closed position, an entirety of the peripheral edge of the first cover portion overlapping with an outer peripheral portion of the display that entirely surrounds the outer peripheral portion of the display that entirely surrounds the outer periphery of the screen of the display as viewed from the front side of the display while in the closed position, and the first and second cover portions being movable as a unit between the closed and open positions.
Lu teaches a first cover portion for covering a front side of a display [figure 3, the front cover portion of “31” for covering a front side of a display “331”] and a second cover portion for covering one edge of the display [figure 3, the bent cover portion of “31” for covering one edge of the display “331”];
the first cover portion covering the front side of the display to entirely surround an outer periphery of a screen of the display while in a closed position and including a peripheral edge that defines a display opening through which the screen is viewable while in the closed position [figure 1, the first cover portion covering the front side of the display “331” to entirely surround an outer periphery of the screen of the display while in a closed position and including a peripheral edge that defines a display opening through which the screen is viewable while in the closed position], an entirety of the peripheral edge of the first cover portion overlapping with an outer peripheral portion of the display that entirely surrounds the outer periphery of the screen of the display as viewed from the front side of the display while in the closed position [figures 1 and 3, an entirety of the peripheral edge of the first cover portion overlapping with the outer peripheral portion of the display “331” that entirely surrounds the outer periphery of the screen of the display in the closed position], and the first and second cover portions being movable as a unit between the closed and open positions [figures 1 and 3, the first and second cover “31” being movable as a unit between the closed and open positions].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Welschholz to have a second cover portion for covering one edge of the display; the first cover portion covering the front side of the display to entirely surround an outer periphery of a screen of the display while in the closed position and including a peripheral edge that defines a display opening through which the screen is viewable while in the closed position, an entirety of the peripheral edge of the first cover portion overlapping with an outer peripheral portion of the display that entirely surrounds the outer periphery of the screen of the display as viewed from the front side of the display while in the closed position, and the first and second cover portions being movable as a unit between the closed and open positions, as taught by Lu, in order to have a rotatable panel that can be restored automatically (Lu, paragraph 2).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welschholz in view of Lu, as applied to claims 1 and 5 above, further in view of Law et al. (US Patent No. 5,758,441, hereinafter “Law”).
As to claim 6, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 5.
Welschholz, as modified by Lu, does not expressly disclose the lock is a key lock.
Law teaches a display assembly wherein a lock is a key lock [figure 2d, key lock assembly].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Feit to use a key lock, as taught by Law, since it is a simple substitution of one known element for another to obtain predictable results.
Claims 10, 14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welschholz in view of Lu, as applied to claim 1 above, further in view of Feit et al. (US. Pub. No. 2007/0138822, hereinafter “Feit”).
As to claim 10, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1.
 Welschholz, as modified by Lu, does not disclose wherein the second cover portion includes a visor overhanging the display opening.
Feit teaches a second cover portion includes a visor overhanging a display opening [figure 4, a top “132” overhanging the display opening].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Welschholz to include a visor overhanging a display opening, as taught by Feit, in order to adjust a display member between a hidden position and a visible position (Feit, paragraph 3).
As to claim 14, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 13.
Welschholz, as modified by Lu, does not disclose the display includes a control switch located in an area of the support abutment.
Feit teaches a display includes a control switch located in an area of a support abutment [figure 9, “180”, paragraph 34].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Welschholz to include a control switch located in an area of a support abutment, as taught by Feit, in order to adjust a display member between a hidden position and a visible position (Feit, paragraph 3).
As to claim 16, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1.
Welschholz, as modified by Lu, does not disclose the display support includes a set of first electrical contacts, and
the display includes a set of second electrical contacts that mates with the first electrical contacts.
Feit teaches a display support includes a set of first electrical contacts [figure 8, first electrical contacts “129”], and
a display includes a set of second electrical contacts that mates with the first electrical contacts [figure 8, second electrical contacts “128” mates with “129”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Welschholz to include a display support includes a set of first electrical contacts, and a display includes a set of second electrical contacts that mates with the first electrical contacts, as taught by Feit, in order to adjust a display member between a hidden position and a visible position (Feit, paragraph 3).
As to claim 17, (Original) Welschholz, as modified by Lu, discloses the vehicle dashboard assembly according to claim 1.
Welschholz, as modified by Lu, does not disclose wherein the display is configured to display at least one vehicle condition.
Feit teaches a display is configured to display at least one vehicle condition [paragraph 28, vehicle speed, engine speed…].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the display device of Welschholz to display at least one vehicle condition, as taught by Feit, in order to adjust a display member between a hidden position and a visible position (Feit, paragraph 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622